DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 24, 2018. 
This action is in response to amendments and/or remarks filed on February 28, 2022. In the current amendments, claims 1, 8, and 15 are amended. Claim 5 has been canceled. Claims 2, 4, 6, 9, 11 – 13, 16, 18 and 19 were previously canceled. Claims 1, 3, 7, 8, 10, 14, 15, 17, and 20 are presented for examination and are pending. 
In response to amendments and/or remarks filed on February 28, 2022, the objection to the Specification made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on February 28, 2022, the 35 U.S.C. 112(b) rejections to claim 5 made in the previous office action has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 7, 8, 10, 14, 15, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, determining if the current help request is similar to a previous help request using a Kullback-Leibler distance, and assigning the solution for the previous help request as the solution for the current help request. Each of the following limitations:
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form:
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and

as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer implemented”, “at a server”, “by the server”, “at the server”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses pre-processing the current help request by at least filtering the text to remove one or more non-technical words and stemming the text (corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)". Therefore, the recitation of " receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving or transmitting data over a network.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which 
Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, determining if the current help request is similar to a previous help request using a Kullback-Leibler 
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form:
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer program product”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer program product”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using 
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form:
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) and mathematical concepts (including mathematical relationships, mathematical corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)". Therefore, the recitation of " receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to receiving or transmitting data over a network.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 17, 

Step 1 Analysis: Claim 17 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help requests, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.

Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea 
Further, the recitation of "receiving, at a sever, a current help request from a client computer, the current help request describing in text a problem with a computer application or computing device" amounts to insignificant extra-solution activity of receiving or transmitting data over a network. See MPEP 2106.05 (g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.

Response to Arguments
Regarding objections to the Specification 
Applicant’s argument:
“Regarding the objection to the Specification, the original as-filed claims recite “non- transitory computer-readable medium.” Moreover, the specification at least a paragraph 55 includes examples of physical (i.e., non-transitory) storage media, such as disks, flash memory devices, and the like. It is also 

Response: 
 Applicant’s arguments, filed on February 28, 2022, have been fully considered and are persuasive. This objection to the Specification has been withdrawn. 

Regarding rejections under 35 U.S.C. 112(b)
Applicant’s argument:
“Regarding the rejection of claim 5 under 35 U.S.C. §112 for indefiniteness, Applicants (although disagreeing with the propriety of the rejection) have canceled claim 5 in order to expedite prosecution. For at least this reason, the rejection should be withdrawn.”

Response: 
Applicant’s arguments, filed on February 28, 2022, have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claim 5 has been withdrawn because claim 5 has been canceled. 

Regarding rejections under 35 U.S.C. 101
Applicant’s argument: 

Furthermore, claim 1 does relate to practical application of technology, rather than an abstract idea or mental steps. Specifically, claim 1 provides computer-implemented technology that automatically processes electronic help requests (e.g., textual, plain language request) using machine learning technology to automatically provide a solution. The use of such technology
 cannot be fairly read on or alleged to be mental steps as alleged by the Examiner.”
“Indeed, automated help desks which operate using AI can processes millions of requests. The use of such automated systems is the only way to process these requests in a virtual instant— thus saving power, processing bandwidth, and other resources. It would be unreasonable to fathom such technology consistent with claim 1 as being embodied in mental steps as the Examiner alleges.”
“Rather than mental steps, claim 1 clearly provides computer-implemented technology that automatically processes electronic help requests using machine learning technology to automatically provide a solution.”

Response:
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
All limitations of the independent claims, under broadest reasonable interpretation, are directed to both mental processes and mathematical concepts but for the recitation of generic computer components and insignificant extra-solution activity. There are no additional elements of claim 1 that integrate the abstract idea into a practical application because the additional elements of claim 1 are directed to insignificant extra-solution activity which is proved to be well understood, routine, and conventional by the MPEP. See below: 
under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating a help request by removing stop words (words such as “a”, “an”, “the”…) and stemming words (changing networking to network) using judgement with the assistance of pen and paper)
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request; (under broadest reasonable interpretation this limitation corresponds to using a mathematical concept such as Latent Dirichlet allocation to determine a frequency distribution)
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, wherein the plurality of previous help requests include the plurality of predefined topics and a plurality of solutions associated with the plurality of predefined topics; (under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating and judging a frequency distribution by comparing it to another help request)
determining the preprocessed current help request is textually similar to a previous help request, wherein the determining is based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution of the preprocessed current help request and a second frequency distribution of the previous help request, wherein the previous help request is associated with a known solution for a previous problem, and wherein the second frequency distribution corresponds to the plurality predefined topics in the previous help request; and(under broadest reasonable interpretation this limitation corresponds to using a mathematical concept such as KLD to measure the distance between two frequency distributions )
under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating the KLD distance measure and using judgement to determine if the known solution for the previous request should be assigned as the solution for the current help request, based on the KLD measure)
The additional elements of the independent claims are merely recitation of generic computer components and recitation of insignificant extra-solution activity (receiving and transmitting data over a network and presenting offers). As discussed above, the generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, the recitation of insignificant extra-solution activity does not integrate the abstract idea into a practical application. Thus, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, MPEP 2106(d)(ll) notes that the insignificant extra-solution activity of receiving and transmitting data over a network and presenting offers and gathering statistics are well-understood, routine, and conventional. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125            

/BRIAN M SMITH/Primary Examiner, Art Unit 2122